                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )               2:20-MJ-128
                                                      )               JUDGE WYRICK
EMORY Q. JACKSON                                      )

                                              ORDER

       On the petition of the United States of America, by and through the United States

Attorney for the Eastern District of Tennessee,

       IT IS ORDERED that the Clerk of this Court be and he hereby is instructed to issue a

writ of habeas corpus ad prosequendum to the Sheriff, Washington County Detention Center, at

Jonesborough, Tennessee, to bring EMORY Q. JACKSON, before this Court at Greeneville,

Tennessee, on August 26, 2020, at 2:30 p.m., for an Initial Appearance, or for his case to be

otherwise disposed of upon said complaint heretofore returned against him, and each day

thereafter until said case is disposed of, and immediately thereafter to be returned to said Sheriff,

Washington County Detention Center, at Jonesborough, Tennessee.

       It is further ORDERED that in the event the Sheriff so elects, the United States Marshal

for the Eastern District of Tennessee, or any other duly authorized United States Marshal or

Deputy United States Marshal, is directed to receive said EMORY Q. JACKSON, into his

custody and transport him to and from said Washington County Detention Center, at

Jonesborough, Tennessee, and this Court for the aforesaid purpose.

APPROVED FOR ENTRY:

                                              /s Cynthia Richardson Wyrick
                                              United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 5 Filed 08/24/20 Page 1 of 1 PageID #: 10
